Citation Nr: 9924360	
Decision Date: 08/26/99    Archive Date: 08/27/99

DOCKET NO.  94-39 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
arthritis of the cervical spine.

2.  Entitlement to an evaluation in excess of 10 percent for 
allergic rhinitis.  

3.  Entitlement to an evaluation in excess of 10 percent for 
migraine headaches.

4.  Entitlement to an evaluation in excess of 10 percent for 
the postoperative residuals of a pilonidal cyst.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from October 1954 to September 
1966, and from May 1981 to October 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Phoenix, 
Arizona, regional office (RO) of the Department of Veterans 
Affairs (VA).  These issues were previously before the Board 
in March 1997, but were remanded for further evidentiary 
development.  The requested development has been completed, 
and the case has been returned to the Board for additional 
review. 

At this point, the Board notes that this matter began when 
the veteran submitted a claim that included requests for 
increased evaluations of his service connected disabilities 
in August 1990.  The May 1991 rating decision promulgated in 
response to this claim decreased the 10 percent evaluations 
for both the veteran's migraine headaches and his pilonidal 
cyst to zero percent.  The veteran submitted a notice of 
disagreement with this reduction in June 1991, which resulted 
in the current appeal.  

The Board notes that when the veteran's claims were last 
before the Board, there was included within those claims, the 
issue of entitlement to an evaluation in excess of 30 percent 
for coronary artery disease.  Subsequent to the March 1997 
remand, a June 1998 rating decision was issued by the RO in 
which, inter alia, the evaluation of the veteran's coronary 
artery disease was increased to 100 percent, effective from 
May 1, 1990.  As this is the maximum available benefit, it is 
considered a full grant of the benefit sought, and the matter 
is no longer before the Board on appeal.  

It is noted further, that in the June 1998 rating decision, 
the RO restored the 10 percent evaluation for the veteran's 
migraine headaches.  The evaluation for the pilonidal cyst 
was restored to 10 percent in a January 1999 rating decision.  
However, even though the reductions in ratings that led in 
part to the submission of the June 1991 notice of 
disagreement have been restored, the Board finds that this 
does not constitute a complete grant of the benefits sought 
on appeal with respect to those issues.  The veteran's August 
1990 claim included requests for increased evaluations for 
these disabilities.  The evaluations for these disabilities 
remains at less than 100 percent, and the veteran has not 
expressed satisfaction with the 10 percent evaluations that 
have been restored.  A veteran is generally presumed to be 
seeking the maximum benefit allowed by law and regulation, 
and a claim remains in controversy where less than the 
maximum available benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35 (1993).  Therefore, the issues of entitlement to 
increased evaluations for migraine headaches and pilonidal 
cyst remain on appeal.  


FINDINGS OF FACT

1.  The symptomatology of the veteran's cervical spine 
disability was productive of moderate limitation of motion 
from October 3, 1989, to December 30, 1997.  

2.  The symptomatology of the veteran's cervical spine 
disability is productive of slight limitation of motion for 
the period beginning December 30, 1997.  

3.  The veteran's allergic rhinitis is productive of 
symptomatology that includes a narrow airway, a boggy, pale 
mucosa, and nonpurulent discharge, but without evidence of 
nasal polyps, moderate crusting or ozena, or atrophic 
changes.

4.  The veteran's migraine headaches occur monthly, last for 
24 hours, and require that he lay down and sleep.  

5.  The veteran's pilonidal cyst is productive of 
symptomatology that includes pain and occasional drainage, 
without evidence of exudation, itching, lesions, or marked 
disfigurement.  


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent evaluation for arthritis of 
the cervical spine for the period from October 3, 1989, to 
December 30, 1997, have been met; the criteria for an 
evaluation in excess of 20 percent for this period have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.40, 4.59, 4.71a, Code 5003, 5010, 5290 (1998).  

2.  The criteria for an evaluation in excess of 10 percent 
for arthritis of the cervical spine for the period subsequent 
to December 30, 1997, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.59, 
4.71a, Code 5003, 5010, 5290 (1998).

3.  The criteria for an evaluation in excess of 10 percent 
for allergic rhinitis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.97, Code 6501 
(1996); 38 C.F.R. §§ 4.7, 4.97, Code 6522 (1998).  

4.  The criteria for a 30 percent evaluation for migraine 
headaches have been met; the criteria for an evaluation in 
excess of 30 percent have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.124, Code 8100 (1998).  

5.  The criteria for an evaluation in excess of 10 percent 
for pilonidal cyst have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.118, Codes 7803, 7804, 
7806, 7819 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claims are 
"well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, plausible claims have been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  An allegation of 
increased disability is sufficient to establish a well-
grounded claim seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed to their full extent and that the VA has met its 
duty to assist.  White v. Derwinski, 1 Vet. App. 519 (1991); 
Godwin v. Derwinski, 1 Vet. App. 419 (1991).  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

I. Cervical Spine and Rhinitis

The record shows that entitlement to service connection for 
degenerative changes of the cervical spine with atrophy of 
the cervical musculature was established in a May 1991 rating 
decision.  A 10 percent evaluation was assigned for this 
disability, effective from October 1989.  This 10 percent 
evaluation currently remains in effect.  

Entitlement to service connection for allergic rhinitis was 
also established in the May 1991 rating decision.  A zero 
percent evaluation was assigned for this disability, 
effective from October 1989.  The evaluation for allergic 
rhinitis was increased to 10 percent in a June 1998 rating 
decision, which was also effective from October 1989. 

The Board notes that these issues involve the veteran's 
dissatisfaction with the initial rating for his disability 
assigned following the grant of service connection.  The 
United States Court of Appeals for Veterans Claims, formerly 
the Court of Veterans Appeals (Court) has found that there is 
a distinction between a veteran's disagreement with the 
initial rating assigned following a grant of service 
connection, and the claim for an increased rating for a 
disability in which entitlement to service connection has 
previously been established.  In instances in which the 
veteran disagrees with the initial rating, the entire 
evidentiary record from the time of the veteran's claim for 
service connection to the present is of importance in 
determining the proper evaluation of disability, and staged 
ratings are to be considered in order to reflect the changing 
level of severity of a disability during this period.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

Cervical Spine

The veteran's cervical spine disability is evaluated under 
the rating code for traumatic arthritis.  Arthritis due to 
trauma that is substantiated by X-ray findings is evaluated 
as degenerative arthritis.  38 C.F.R. § 4.71a, Code 5010.  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate codes for the specific joint or joints involved.  
If the limitation of motion is noncompensable, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 20 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups, 
with occasional incapacitating exacerbations.  A 10 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
38 C.F.R. § 4.71a, Code 5003.

Severe limitation of motion of the cervical spine is 
evaluated as 30 percent disabling.  Moderate limitation of 
motion is evaluated as 20 percent disabling.  Slight 
limitation of motion merits continuation of the 10 percent 
evaluation.  38 C.F.R. § 4.71a, Code 5290.  

There are other factors which must be considered in addition 
to those contained in the applicable rating code.  The Board 
recognizes that the disability of the musculoskeletal system 
is primarily the inability due to damage or an infection in 
parts of the system to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity, or the like.  
38 C.F.R. § 4.40.  Functional impairment due to pain must be 
considered.  38 C.F.R. § 4.59.  

The May 1991 rating decision which initially established 
entitlement to service connection for the veteran's cervical 
spine disability also included atrophy of the cervical 
musculature as a part of the veteran's disability, and listed 
the rating code for an injury to muscle group XXIII as one of 
the codes for consideration.  As noted above, the presence 
and effects of atrophy are included in the evaluation of 
disabilities of the musculoskeletal system.  38 C.F.R. 
§ 4.40.  Furthermore, as the presence and effects of atrophy 
are contemplated in the evaluation of disabilities of the 
musculoskeletal system, a separate evaluation for this 
finding may not be awarded.  38 C.F.R. § 4.14.  Therefore, 
the Board believes that it is most appropriate to confine the 
evaluation of the veteran's disability to the rating codes 
previously described for consideration of traumatic arthritis 
without further reference to the rating codes for muscle 
group injuries.  

The evidence for consideration includes the report of a 
private examination conducted in February 1990.  The veteran 
had a history of arthritis, and had recently experienced some 
increased pain in the lower cervical and upper thoracic 
vertebral region with radiation to the shoulders.  There was 
diminished flexion and extension of the neck.  He had some 
relief with over the counter lotions, cold, and massage.  On 
examination, there was limitation of extension to less than 
10 degrees from the resting position.  There was some 
paraspinal tenderness in the neck and upper back.  

In the report of a VA examination conducted in November 1990, 
the veteran stated that he had experienced neck and shoulder 
pain since 1985 when he was involved in an automobile 
accident.  On examination, there was marked atrophy of the 
cervical paracervical musculature.  The rotation of the head 
to the right against resistance compared to the left showed 
marked weakness and rotation of the right, and the almost 
complete absence of the muscles from C1 to C7.  The trapezius 
was normal to palpation and appearance.  The impressions 
included palpable traumatic cervical arthritis and atrophy of 
the cervical musculature.  A VA X-ray study conducted in 
December 1990 revealed minimal degenerative changes of the 
cervical spine at C4 to C5, and C5 to C6.  

The veteran appeared at a hearing before a hearing officer at 
the RO in March 1992.  He testified that he would have pain 
and stiffness in his neck.  He treated this disability with 
deep heat.  See Transcript. 

Private medical records from the Arizona Heart Institute are 
contained in the claims folder, but show mostly treatment for 
disabilities other than the cervical spine.  July 1994 
records state that the veteran complained of occasional neck 
stiffness. 

The veteran was afforded an additional VA examination in 
December 1997.  He had a history of neck pain dating from an 
accident in 1988.  Past X-ray studies demonstrated mild disc 
space osteophytes at C4 to C5, and C5 to C6.  He had also 
experienced tingling in the lateral four fingers of the right 
hand.  Currently, he complained of constant pain.  He was not 
receiving any treatment.  The veteran stated that his neck 
motion was limited.  When he was asked about weakness, 
fatigability, or incoordination, he replied in the negative.  
On examination, the veteran said that he was experiencing an 
average amount of pain.  There was no muscle atrophy.  
However, there was tenderness of the right posterior 
paraspinal musculature, and the right lateral neck 
musculature.  The compression of the head on the neck was 
negative, and there was no muscle spasm.  The veteran's grip 
was normal in both hands.  The deep tendon reflexes were 
active and symmetric.  The sensory examination demonstrated 
subjectively no sharpness in the anterior/posterior/lateral 
arm on the right, with the rest in normal limits.  The range 
of motion was 40 degrees of flexion, 55 degrees of extension, 
60 degrees of right rotation, 45 degrees of left rotation, 
right lateral flexion of 25 degrees, and left lateral flexion 
of 20 degrees, all with slight complaint of neck pain at the 
terminal degrees of motion.  The examiner noted that there 
was no impairment of the lateral and posterior musculature at 
the cervical spine, including no loss of musculature or 
atrophy.  There was some limitation of motion, but no 
limitation of functional ability due other factors.  The 
examiner was of the opinion that the various findings would 
have no likely affect on the veteran's ability to function in 
general.  

The veteran was afforded a VA neurological examination in 
December 1997.  The assessment was a previous history of 
migraine headaches, most likely chronic cervicogenic tension 
related headaches.  The neurological examination was within 
normal limits.  

After careful review of the veteran's contentions and the 
evidence of record, the Board finds that entitlement to a 20 
percent evaluation for arthritis of the cervical spine 
effective from October 3, 1989, is merited.  However, the 
Board further finds that the evidence demonstrates some 
improvement in the veteran's disability during the period in 
question, and that the current 10 percent evaluation is 
appropriate from December 30, 1997, which is the date of the 
VA examination which demonstrated no more than slight 
limitation of motion of the cervical spine.  

The February 1990 private examination and the November 1990 
VA examination seem to indicate that the range of motion of 
the cervical spine was impaired to a greater degree than is 
demonstrated on the December 1997 VA examination.  
Unfortunately, neither examination recorded the range of 
motion of the veteran's cervical spine in all directions, and 
there is no indication of the existence of any medical 
records that would contain these measurements for the period 
in question.  However, the February 1990 private examination 
states that there was diminished flexion and extension, and 
adds that the veteran was capable of only 10 degrees of 
extension from the resting position.  When this is combined 
with the findings of marked atrophy and weakness contained in 
the November 1990 VA examination, the Board believes that 
this symptomatology more nearly resembles that required for 
moderate limitation of motion of the cervical spine.  
38 C.F.R. §§ 4.7, 4.40, 4.71a, Code 5290.  

Entitlement to an evaluation in excess of 20 percent from 
October 3, 1989, to December 30, 1990, has also been 
considered, but is not demonstrated by the evidence.  As 
noted, the exact range of motion for the cervical spine 
during this period is unknown, but the evidence does not 
demonstrate the muscle atrophy and pain that was shown 
resulted in severe limitation of the cervical spine.  
38 C.F.R. §§ 4.7, 4.40, 4.71a, Code 5290.

However, the report of the VA examination conducted in 
December 1997 does not demonstrate the same degree of 
impairment as was shown in 1990.  The range of motion was 40 
degrees of flexion, 55 degrees of extension, 60 degrees of 
right rotation, 45 degrees of left rotation, right lateral 
flexion of 25 degrees, and left lateral flexion of 20 
degrees, with only slight subjective complaints of pain.  The 
veteran denied weakness, fatigability, or incoordination, and 
described his pain as average.  No spasm was noted.  Finally, 
the Board notes that while the veteran had marked muscle 
atrophy in November 1990, there was no muscle atrophy present 
on this examination.  Except for headaches, which are the 
subject of a separate evaluation, the neurological 
examination was normal.  The Board finds that this 
symptomatology more nearly resembles that of the slight 
limitation of motion represented by the 10 percent evaluation 
currently in effect.  38 C.F.R. §§ 4.40, 4.59, 4.71a, Code 
5290.  

Rhinitis

The Board notes that the regulations governing the evaluation 
of allergic rhinitis have changed during the course of the 
veteran's appeal, effective from October 7, 1996.  When a law 
or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  The record reflects that the RO has not yet 
considered the evaluation of the veteran's disability under 
the regulations currently in effect, and that the June 1998 
rating decision, which was the most recent decision to 
consider the veteran's claim for an increased evaluation, 
reviewed the veteran's claim under the old regulations.  
However, the record also reflects that the December 1997 VA 
examination conducted following the March 1997 remand 
contains the findings necessary to evaluate the veteran's 
disability under the new regulations.  Furthermore, the Board 
notes that the result of the evaluation of the veteran's 
disability is clearly the same under both the old and new 
regulations.  Therefore, as there is no prejudice to the 
veteran in the Board's consideration of the new regulations, 
a remand to the RO for their initial consideration is 
unnecessary.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Under the regulations in effect prior to October 1996, 
chronic atrophic rhinitis with massive crusting and marked 
ozena, with anosmia was evaluated as 50 percent disabling.  
Moderate crusting and ozena, and atrophic changes were 
evaluated as 30 percent disabling.  Definite atrophy of the 
intranasal structure and moderate secretion was evaluated as 
10 percent disabling.  38 C.F.R. § 4.97, Code 6501 (1996).  

Under the regulations currently in effect, allergic or 
vasomotor rhinitis with polyps is evaluated as 30 percent 
disabling.  When there are no polyps, but there is greater 
than 50 percent obstruction of the nasal passage on both 
sides or complete obstruction on one side, a 10 percent 
evaluation is merited.  38 C.F.R. § 4.97, Code 6522.  

A November 1989 private examination states that the veteran 
presented with a complaint of worsened allergic rhinitis for 
eight days, with a ten day history of similar problems and 
allergy shots in the past.  On examination, there were 
granular changes of the nasal mucosa with rhinorrhea.  The 
remainder of the examination was unremarkable.  The veteran 
was felt to have allergic rhinitis, as well as other 
disabilities.  

The veteran was seen again by his private doctor in February 
1990.  He was noted to have a history of allergy and rhinitis 
for the past ten years.  He was also noted to have a history 
of asthma.  On examination, there was some improvement in the 
previously noted granular changes of the nasal mucosa with 
some nodular character, but markedly less inflammation.  The 
examination was otherwise unremarkable.  

The veteran underwent a VA examination in November 1990.  He 
reported a history of allergic rhinitis since 1982.  On 
examination, the veteran had signs of bluish-gray 
discoloration of the mucosa typical of allergic rhinitis.  
The problem list included allergic rhinitis.  

Treatment records dated September 1991 to October 1992 from 
Davis-Monthan Air Force Base are contained in the claims 
folder.  These records show that the veteran was seen on four 
occasions during this period for treatment of his allergic 
rhinitis.  

November 1992 private treatment records show that the veteran 
continued to have sinus complaints.  His voice would come and 
go.  The veteran felt congested in the sinuses all the time, 
and he described drainage.  On examination, the veteran was 
slightly hoarse.  The nares were negative.  The assessment 
was chronic sinusitis, allergies.  

VA treatment records from May 1993 indicate that the veteran 
was seen for complaints concerning his allergic rhinitis.  On 
observation, the nasal passages were pale and boggy.  The 
assessment was allergic rhinitis.  

The veteran was afforded a VA examination of the nose and 
sinus in December 1997.  He stated that he had experienced 
increasing symptoms of chronic nasal congestion.  He said 
that he was diagnosed as having allergic rhinitis in 1981, 
and was treated medically.  Since that time, he had been 
treated intermittently.  The veteran reported perennial 
symptoms of nasal obstruction and congestion accompanied by 
frontal headaches and to a lesser extent recurrent bouts of 
sneezing.  The veteran said that his only other significant 
symptom was that he had some blood in the nasal mucous in the 
mornings, but that frankly purulent nasal discharge had not 
been observed.  He stated that his symptoms were present on a 
perennial basis, but were worse just prior to winter.  He 
also had increased symptoms in the spring.  On examination, 
the veteran had a narrow airway, a boggy, pale mucosa, and a 
thin watery discharge.  There was no evidence of polyps or 
purulence.  The mouth and the oropharynx were essentially 
normal.  The impression was perennial allergic rhinitis by 
symptoms.  

The veteran underwent allergy testing at a VA facility in 
January 1998.  The impression was moderate allergic rhinitis 
and bronchial asthma.  

The Board finds that entitlement to an evaluation greater 
than 10 percent is not warranted under either the old or new 
regulations.  The November 1989 examination noted some 
granular changes with rhinorrhea.  These symptoms had 
improved by February 1990, and the remaining examinations 
note that the veteran's mucosa was pale and boggy, that he 
had some drainage, and that he complained of congestion.  The 
December 1997 VA examination stated that the veteran had a 
narrow airway, but that there was no evidence of polyps or 
purulence.  This does not constitute the moderate crusting, 
ozena, and atrophic changes required for a 30 percent 
evaluation under the regulations in effect prior to October 
1996.  Similarly, as the December 1997 VA examination was 
negative for nasal polyps, the symptomatology required for a 
30 percent evaluation under the current regulations has not 
been demonstrated.  Therefore, as the veteran's 
symptomatology does not more nearly resemble that of the next 
highest evaluation under either the old or new regulations at 
any time since service connection became effective in October 
1989, an increased rating is not merited.  38 C.F.R. § 4.97, 
Code 6501 (1996); 38 C.F.R. § 4.97, Code 6522.  

II.  Headaches and Cyst

The record shows that entitlement to service connection for 
migraine headaches and pilonidal cyst was established in a 
December 1967 rating decision.  A 10 percent evaluation was 
assigned for the migraine headaches, and a zero percent 
evaluation was assigned for the pilonidal cyst.  The 
evaluation for the cyst was increased to 10 percent in a 
March 1971 rating decision.  These evaluations currently 
remain in effect. 

Headaches

Migraine headaches which are very frequently completely 
prostrating with prolonged attacks productive of severe 
economic inadaptability are evaluated as 50 percent 
disabling.  Characteristic prostrating attacks occurring on 
an average of once a month over the last several months are 
evaluated as 30 percent disabling.  Characteristic 
prostrating attacks averaging one in two months over the last 
several months merits continuation of the 10 percent 
evaluation now in effect.  38 C.F.R. § 4.124a, Code 8100.  

At the November 1990 VA examination, the veteran stated that 
he had experienced severe headaches since 1954 when he was in 
service.  The headaches had gradually decreased and improved, 
and he currently had about one a week lasting 30 minutes.  
After the examination, the examiner stated that the problems 
included migraine headaches.  

The veteran was afforded a VA neurological examination in 
December 1997.  He reported the onset of headaches in the 
1960's during service.  The veteran stated that he currently 
had headaches about once a month.  They were predominantly 
occipital in the onset with a spread to the bifrontal areas.  
He did not have unilateral headaches.  It took approximately 
two hours for him to have the maximum amount of pain.  The 
headaches would last for upwards of 24 hours, and sometimes 
for two days.  He reported some blurriness of vision, but no 
diplopia or positive visual phenomenon.  There was no photo 
or phonophobia, and no nausea or vomiting.  The headaches 
would cause him to lie down and sleep, and take Tylenol.  The 
character of the pain was described as shooting and stabbing, 
but there was no throbbing quality.  The veteran was noted to 
have a history of cervical strain.  The neurological 
examination was normal.  The assessment was that the veteran 
had a previous history of migraine headaches, and most likely 
had chronic cervicogenic tension related headaches.  He had 
very few features that fit a migraine headache, and they 
sounded as though they started out in the cervical area.  
They would then spread out and become bifrontal, which was 
probably indicative of a tension related headache.  The 
examiner noted that like migraines, these types of headaches 
could be very disabling.  

The Board finds that the evidence supports entitlement to an 
increased evaluation for the veteran's migraine headaches.  
The December 1997 VA examiner believed that the veteran's 
headaches were not migraine headaches, but were instead 
tension related.  However, he noted that tension headaches 
could also be very disabling.  The veteran reported that he 
experiences approximately one headache a month.  He stated 
that these headaches force him to lie down and sleep.  This 
fits the criteria for a 30 percent evaluation under the 
rating code for migraine headaches.  38 C.F.R. § 4.124, Code 
8100.  

The Board has also considered entitlement to an evaluation in 
excess of 50 percent for migraine headaches, but the evidence 
does not demonstrate the required symptomatology.  The 
veteran's headaches occur only once a month, which does not 
equate to very frequent.  

Cyst

The veteran's pilonidal cyst is evaluated under the rating 
code for benign new growths of the skin.  Benign new growths 
of the skin are to be evaluated as scars.  In addition, the 
rating code for eczema is to be considered.  38 C.F.R. 
§ 4.118, Code 7819.  

The rating code for disfigurement addresses only 
disfigurement of the head, face, and neck, and is not 
appropriate in this instance.  Scars that are superficial, 
poorly nourished, or with repeated ulceration, or scars that 
are superficial, tender, and painful on objective 
demonstration merit a 10 percent evaluation.  38 C.F.R. 
§ 4.118, Code 7803, 7804.  

Eczema with ulceration or extensive exfoliation or crusting, 
and systemic or nervous manifestations, or that is 
exceptionally repugnant is evaluated as 50 percent disabling.  
When there is exudation or itching constant, extensive 
lesions, or marked disfigurement, a 30 percent evaluation is 
merited.  For exfoliation, exudation or itching, if involving 
an exposed surface or extensive area, a 10 percent rating is 
warranted.  A zero percent rating is assigned for slight, if 
any, exfoliation, exudation or itching, if on a nonexposed 
surface or small area.  38 C.F.R. § 4.118, Code 7806.  

A December 1989 letter from the veteran's private doctor 
notes that the veteran has a history of recurrent pilonidal 
cysts.  A physical examination was unremarkable.  

The November 1990 VA examination states that the veteran had 
a pilonidal cyst.  He gave a history of an acid burn during 
service, and the development of the cyst in the area of the 
burn.  The cyst had been opened about 28 times, and had been 
treated surgically on four occasions, most recently in 1987.  
He stated that he still had drainage.  However, the examiner 
did not include the pilonidal cyst in the list of the 
veteran's current problems.  

The veteran offered testimony concerning his pilonidal cysts 
at the March 1992 hearing.  He stated that he had last 
undergone surgery for this disability in 1987.  Currently, he 
said that it would drain about every 60 days, but that there 
was not much drainage.  He described the cyst as more of an 
aggravation than a disability.  See Transcript.  

Private medical records dated July 1997 show that the veteran 
was seen for a list of problems that included a renal cyst.  
The cyst was described as benign, and no symptoms were 
described.  The assessment included benign renal cyst.

The veteran was afforded a VA examination of his pilonidal 
cyst in November 1998.  He was noted to have undergone 
multiple surgeries for the cyst, and the most recent was said 
to have occurred in 1985.  The subjective complaints were 
swelling with pain, which resolved spontaneously, and 
occasional drainage.  The veteran treated his disability with 
sitz baths and aspirin.  On examination, there was a scar 
with evidence of split thickens skin graft.  There was no 
ulceration, exfoliation, or crusting.  No masses or erythema 
were found, but two plus tenderness was noted.  There were no 
neural findings.  The diagnosis was status post operative 
pilonidal infection with no evidence of active disease.  

The Board finds that entitlement to an evaluation in excess 
of 10 percent for a pilonidal cyst is not shown.  The veteran 
reports that he experiences some pain, with occasional 
drainage.  However, this is contemplated by the 10 percent 
evaluation currently in effect.  38 C.F.R. § 4.118, Code 
7803, 7804, 7806, 7819.  The November 1998 examination was 
negative for exudation, and the veteran has not complained of 
itching.  There are no extensive lesions or marked 
disfigurement.  Therefore, the veteran's symptomatology does 
not more nearly resemble that of the next highest rating, and 
the criteria for a 30 percent evaluation have not been met.  


ORDER

Entitlement to a 20 percent evaluation for arthritis of the 
cervical spine for the period from October 3, 1989, to 
December 30, 1997, is granted.  

Entitlement to an evaluation in excess of 10 percent for 
arthritis of the cervical spine for the period subsequent to 
December 30, 1997, is denied. 

Entitlement to an evaluation in excess of 10 percent for 
allergic rhinitis is denied. 

Entitlement to an evaluation in excess of 30 percent for 
migraine headaches is granted, subject to the laws and 
regulations governing the award of monetary benefits.  

Entitlement to an evaluation in excess of 10 percent for the 
postoperative residuals of a pilonidal cyst is denied. 




		
	Michael A. Pappas
	Acting Member, Board of Veterans' Appeals



 

